Case 1:19-cv-00476-LO-MSN Document 71 Filed 05/26/20 Page 1 of 20 PageID# 1233



                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division
 ____________________________________
                                      )
 QUILL INK BOOKS LIMITED,            )
                   Plaintiff,         )
                                      )
 v.                                   )             No. 1:19cv476-LO-MSN
                                      )
 RACHELLE SOTO aka Addison Cain,      )
                   Defendant.         )
                                      )

     BRIEF IN SUPPORT OF DEFENDANT’S EMERGENCY MOTION TO ENFORCE

        Defendant, Rachelle Soto a/k/a Addison Cain (“Soto”), files this emergency motion to

 enforce regarding the lack of compliance by Plaintiff, Quill Ink Books Ltd. (“Quill”), with the

 Court’s May 1 order compelling Quill to answer interrogatories and produce documents (Doc. 57).

 As his parting gesture, on May 8, Quill’s former counsel appears to have made an effort to comply

 with the May 1 order. Nonetheless, serious and seemingly tactical deficiencies remain. The

 deficiencies are outlined in Section II below.

        Moreover, and more alarmingly, Quill once again is resorting to extrajudicial means to

 litigate this dispute. On May 23, The New York Times published an online and print article based

 on interviews with Zoey Ellis, Gideon Lincecum, and Prof. Busse, and quoting from emails

 produced by Soto in response to Quill’s subpoena and Soto’s deposition testimony, presenting a

 distorted and entirely one-sided analysis of the facts and the legal issues, and emphasizing the

 “message” that Zoey Ellis wants the Court to “send” to Soto.1 Zoey Ellis is happy to sit for an

 anonymous interview with the NYT, but refuses to be deposed in this case.


 1
       https://www.nytimes.com/2020/05/23/business/omegaverse-erotica-copyright.html.       The
 journalist also contacted Soto’s counsel, who declined to be interviewed because of the ongoing
 litigation, as noted in the article.

                                                  1
Case 1:19-cv-00476-LO-MSN Document 71 Filed 05/26/20 Page 2 of 20 PageID# 1234



          Similarly, in a recent interview posted online, Ms. Coale (formerly a bankruptcy lawyer)

 has been marketing her new niche practice representing “romance authors” by trumpeting her the

 litigation against Soto and her former publisher.2 Yet, like Zoey Ellis, Ms. Coale refuses to sit for

 a deposition in this action, instead serving an 84-page objection and threatening to sue Soto’s

 counsel for harassment (Exhibit A [excerpt]). Although Quill has belatedly identified Ms. Coale

 is an individual with plenary knowledge of the facts at issue (Quill Revised Discovery Responses,

 Exhibit E, at 6), Quill apparently has instructed Ms. Coale to duck behind a privilege assertion and

 stay out of range in Texas while she, too, takes pot-shots at Soto in the press.

          Furthermore, Quill appears to be using the withdrawal of its counsel of record as a help-

 yourself continuance, in which to reformulate its case as well as litigate it in the press. New

 counsel has not appeared, effectively stopping the case in its tracks. Nonetheless, the other two

 law firms actively advising Quill, but not appearing—Margarita Coale (Texas) and Gideon

 Lincecum (Oklahoma)—are deliberately thwarting Soto’s discovery efforts even as Quill advances

 new liability and damages theories in its revised discovery responses. Plainly, they hope to exploit

 the indefinite pause created by Quill’s firing of Kaufman & Canoles, P.C.

          As explained in Section I, below, Quill continues to approach this litigation as a game, just

 as they did in Oklahoma. Indeed, Quill is cynically using some of the same dubious tactics that

 Mr. Lincecum employed in Oklahoma—such as attempting to deputize Mr. Harrison and Mr.

 Thrasher as “corporate representatives” for Quill, who will be called as “fact” witnesses at trial to

 offer their opinions on damages and legal issues if they are excluded from testifying as “experts.”

 While the Court undoubtedly will not permit that, these cynical tactics force Soto to repeatedly

 overcome illegitimate obstacles at great expense and loss of time.



 2
     https://www.transformativeworks.org/otw-guest-post-margarita-coale/.
                                                   2
Case 1:19-cv-00476-LO-MSN Document 71 Filed 05/26/20 Page 3 of 20 PageID# 1235



        These cynical tactics have but one purpose: to punish Soto for a slight, which caused, at

 most, de minimis financial loss to Quill, and to inflict ever-mounting litigation expenses on Soto.

 Soto requests that the Court (i) award the $4,000 in fees Soto has requested, (ii) set a firm, short

 deadline for the appearance of new counsel of record, (iii) preclude Quill from presenting any fact

 or expert evidence on damages, and (iv) compel immediate compliance with the Court’s May 1

 order on penalty of dismissal of Quill’s DMCA claim should it fail to comply.

        Moreover, the Court may—indeed, should—consider immediately imposing stronger

 sanctions on Quill to vindicate the Court’s authority, including sanction Quill’s further deliberate

 abuse of discovery materials by publishing them extrajudicially, dismissal of Quill’s DMCA claim,

 and holding Quill and its Oklahoma and Texas lawyers in contempt and precluding their

 participation in this action as counsel of record.

 I.     QUILL IS MANIPULATING THE SCHEDULE AND THE
        CIRCUMSTANCES TO THWART SOTO’S DISCOVERY, WHILE
        ADVANCING ITS OWN INTERESTS.

        A.      THE TACTICAL FIRING OF KAUFMAN & CANOLES, P.C.

        The discovery cut-off is June 12. Quill already has taken a help-yourself continuance of

 ten weeks by providing deficient discovery responses that were due in February, forcing Soto to

 move to compel. That was deliberate—Quill is running out the clock.

        Soto was already deposed for a full day in the Oklahoma case; Soto produced thousands of

 documents in response the Oklahoma subpoena and this action; Soto timely served her discovery

 responses; and Soto timely served a full and proper expert disclosure. Soto has played by the rules

 every step of the way. Quill has not.

        Neither Quill, Zuri Thompson, Zoey Ellis, or Ms. Coale have been deposed; Quill still has

 not produced competent fact or expert evidence of its alleged damages; Quill apparently spoliated

 evidence; Quill did not search for or produce documents from Zoey Ellis’ email and social media
                                                      3
Case 1:19-cv-00476-LO-MSN Document 71 Filed 05/26/20 Page 4 of 20 PageID# 1236



 accounts. And now, by firing its lawyer during the last month of the discovery period, Quill has

 handcuffed Soto and precluded Soto from completing necessary discovery. The Court must

 intervene—again—to prevent Quill’s continuing efforts to pervert justice in this action.

        At this critical juncture, Quill has fired its counsel and seeks to exploit the resulting pause

 in litigation to its advantage. That is grossly unjust.

        First, there can be no doubt that Quill’s counsel was fired:

        There are material, fundamental, continuing, and irreconcilable differences
        between Quill Ink and its representatives, and the Firm, on the manner in which the
        case should be litigated. While Quill Ink may not agree with the Firm about why
        these differences exist, Quill Ink nevertheless has advised the Firm that “new
        counsel is necessary.”

 (Doc. 62, Withdrawal Br. at 3 (emphasis added)). Where, then, is “new counsel”? Nowhere to be

 seen for the past week.

        The lack of counsel of record for Quill has effectively stopped the case in its tracks. For

 example, Soto previously served a notice of deposition on Zuri Thompson, Quill’s sole owner and

 director, with which Quill refused to comply and which Quill demanded be withdrawn or Quill

 would file an emergency motion to quash. Quill contended that Soto could only depose a

 “corporate representative” of Quill’s choosing pursuant to Rule 30(b)(6). This is the same tactic

 Mr. Gideon employed in Oklahoma, when designating Prof. Busse as Quill’s “corporate

 representative” on all issues, and Mr. Harrison as Quill’s “corporate representative” on damages

 issues (Doc. 48-6, Exhibit G, Hearing Tr. at 20:21 – 23:20).

        The pivotal colloquy between the Oklahoma District Judge and Mr. Lincecum regarding

 Quill’s designation of Prof. Busse as a fact witness is remarkable:

        MR. LINCECUM: She has been designated as a 30(b)(6) representative because
        she’s the only person that’s, quite frankly, stateside that has the knowledge and has
        read these books. So we were looking at how to handle that situation such that if
        she’s called as the 30(b)(6) witness, she’s testifying as to facts. If she’s testifying
        as to an expert, she’s -- can offer her opinion and guidance.
                                                    4
Case 1:19-cv-00476-LO-MSN Document 71 Filed 05/26/20 Page 5 of 20 PageID# 1237



        THE COURT: Is she an owner?

        MR. LINCECUM: She is not.

        THE COURT: Is she an officer or an employee?

        MR. LINCECUM: No, Your Honor.

        THE COURT: She have any sort of contractual relationship where she gets paid
        other than being an expert witness?

        MR. LINCECUM: No, Your Honor. She is just an individual that has knowledge
        of this information, that can offer and has informed herself of the facts related to
        this case sufficient to testify as a 30(b)(6) witness, if needed.

 (Id. at 21:7 – 21:24). To recap, Prof. Busse is not affiliated with Quill, but has been offered as a

 Rule 30(b)(6) deponent; she proffered an affidavit in Oklahoma as a “Rule 30(b)(6) designee”

 (Doc. 50-1), even though that Rule is limited to a designation for deposition testimony, not for trial

 or other testimony; and on Quill’s final trial witness list, Prof. Busse was named as a fact and

 expert witness for Quill—but Quill did not name Zuri Thompson (Quill’s sole owner and director)

 or Zoey Ellis (Quill’s “principal author”) as trial witnesses.

        Soto was not going to accept Quill’s bogus Rule 30(b)(6) designation of Prof. Busse;

 however, the COVID-19 pandemic then disrupted Soto’s attempt to negotiate a deposition of Zuri

 Thompson. Now, without counsel of record for Quill, Soto cannot even serve a new notice of

 deposition her or a Rule 30(b)(6) notice for Quill (Exhibits B & C). Similarly, Quill’s charade that

 Zoey Ellis is a very private, non-party witness who should not be deposed, or if she were deposed

 must be deposed in England under the Hague provisions, collapses now that the truth about her is

 known (Exhibit E, Interrog. No. 4). Suffice it to say, Zoey Ellis works in-house at Quill as its

 “principal author” and has a virtual identity with Quill, making her a managing agent for discovery

 purposes. However, her deposition notice (Exhibit D) cannot be served, either.




                                                   5
Case 1:19-cv-00476-LO-MSN Document 71 Filed 05/26/20 Page 6 of 20 PageID# 1238



        Quill’s affronts to the Court and the Court’s management of the case, its disobedience of

 Court orders, its disregard of the Court’s admonition given in 2019 subpoena action about the

 impropriety of using litigation materials for “extrajudicial purposes,”3 and its trampling upon the

 integrity of the litigation procedures are beyond the pale. Now, by firing its counsel of record,

 Quill has again helped itself to a continuance in the litigation and again thwarted Soto’s discovery

 efforts, even while Quill actively litigates its case in the press. Having crossed yet another line

 drawn by the Court, Quill’s intractable misconduct invites the sternest of all sanctions.

        B.      MR. HARRISON AND MR. THRASHER ARE NOT “FACT” WITNESSES.

        Although Mr. Harrison and Mr. Thrasher were initially identified solely as “expert”

 witnesses (Doc. 44-3, Quill Discovery Responses at 2, 6), in Quill’s revised responses, they are

 now identified as “expert” or “fact” witnesses (Exhibit E, Interrog. No. 2 at 4, 9-10). Neither

 works for or has any other relationship with Quill; neither participated in any of the events at issue;

 and neither has any first-hand knowledge of any fact issue in the case. Indeed, Quill’s description

 of Harrison’s expected testimony about the “facts” confirms that it will be the same conclusory

 assertions about damages proffered in his proposed expert disclosures (e.g., Id. at 27 (“If Harrison

 Payne [sic] testifies as a lay witness … [he] will discuss the magnum [sic] of damages attributable

 to this element in a manner consistent with the business documents appended to that report and

 otherwise produced in discovery.”)). Quill describes Mr. Thrasher’s “scope of knowledge” as




 3
   See Quill Ink Books Limited, et al. v. ABCD Graphics and Design Inc., et al., No. 1:19-mc-00013
 (E.D. Va. Aug. 16, 2019) (Doc. 17, Transcript at 20:25 – 21:10) (“I find that the protective order
 agreed to by counsel during the depositions was appropriate, especially in light of what the Court
 can only conclude was the intentional misuse of discovery materials by Quill Books or the
 former plaintiff, Zoey Ellis. It is unclear how those things were posted, but they were clearly used
 outside of the context of the litigation in order to have an impact – a negative impact on perceived
 competitors, and the Court can only conclude that the effort to gather this information would be
 used if permitted for that purpose.”) (emphasis added).
                                                   6
Case 1:19-cv-00476-LO-MSN Document 71 Filed 05/26/20 Page 7 of 20 PageID# 1239



 “reflected in proposed expert report, incorporated by reference,” and unspecified “other matters.”

 (Id. at 10). Quill is still playing games.

        This is another abusive tactic that Quill has tried before. In Oklahoma, Quill proffered

 Harrison as a fact witness: “We also have Payne Harrison (phonetic), who is our other 30(b)(6)

 witness who is testifying as to the facts relating to the damages, the finances of what the losses

 have been” (Doc. 48-6, Exhibit G, Hearing Tr. at 21:25 – 22:2). To be clear, no Rule 30(b)(6)

 deposition of Quill was taken in Oklahoma (Id. at 24, 29). In other words, Quill was proposing to

 designate Harrison as a “Rule 30(b)(6)” fact witness for trial.

        Now, once again, Quill is asking the Court to go “through the looking-glass” to enter some

 phantasmagorical forum that allows these bizarre and fanciful procedures, such as allowing a party

 to “designate” individuals who have no first-hand knowledge as “fact” witnesses for trial.

        Despite the apparent contrition and professional embarrassment expressed by Quill’s

 Virginia counsel at the May 1 hearing prior to his withdrawal (Doc. 69, Hearing Tr. at 40:25 –

 41:11), Quill’s Oklahoma and Texas lawyers continue to play games, disobey the rules, and try to

 scam the system. The Court should put a stop to that.

        As Soto has previously argued, the Court should exclude Harrison’s and Thrasher’s

 proposed expert evidence (Doc. 64). Now, the Court should exclude them as fact witnesses, as

 well, because Quill is attempting a transparent end-run around the expert disclosure rules.

 II.    QUILL’S REVISED RESPONSES ARE DEFICIENT, REFLECTING
        OBVIOUS BAD FAITH TACTICS, AS WELL AS DISOBEDIENCE
        OF THE MAY 1 ORDER.

        Despite its counsel of record’s inviting the Court to enter an order compelling Quill to

 respond to discovery (e.g., Doc. 69, Hearing Tr. at 41:8-11), Quill and its Oklahoma and Texas

 lawyers had other ideas. Not only did they spend their energy on self-promotion and litigating in

 the press, they tactically omitted important documents and falsely claimed to have produced others.
                                                  7
Case 1:19-cv-00476-LO-MSN Document 71 Filed 05/26/20 Page 8 of 20 PageID# 1240



 Moreover, they backtracked on concessions earlier made and have attempted to re-assert baseless

 contentions that they had previously withdrawn for lack of evidence. This has forced Soto to play

 Whack-a-Mole, as in an arcade. In an arcade, a Whack-a-Mole game costs a quarter; in litigation,

 it costs tens of thousands of dollars to repeatedly beat back each contention that pops up.

        A.      DAMAGES EVIDENCE IS UTTERLY LACKING.

        Despite suing for $735,000 in damages and telling the NYT that Quill is “seeking $1.25

 million in damages,” Quill has no proof of damages whatsoever, let alone seven-figure damages.

        In its revised answer to Interrogatory No. 17 (see Exhibit E), Quill again makes the same

 conclusory assertions of damages totally $735,000, which it contends are substantiated in just two

 documents, identified in its responses to Interrogatories Nos. 17(g) and 4. Soto has already filed

 both those documents under seal as Exhibits A and B in connection with her opposition to Quill’s

 motion for leave to serve late expert reports (Doc. 64-1 & 64-2; sealed versions Doc. 65). Those

 documents disprove Quill’s damages contentions, not support them.             Moreover, the only

 substantive addition to Quill’s responses is to falsely claim that additional information about its

 damages is contained in Harrison’s expert report, which contains nothing of the sort. Even in these

 revised answers, Quill offers no facts, just additional falsehoods and conclusory assertions.

        Lost Sales: Quill seeks $135,000 in lost sales—that is, $15,000 per month, per book, for

 three months, April, May, and June 2018 (Exhibit E, Interrog. No. 17(a)(1)). That would be 5,000

 additional units sold per month at $3.00 per download. As the Court can see on sealed Doc. 64-2,

 more than 99% of Quill’s sales were through Amazon in those months, as well as in the months

 before and after. Amazon never took down any of the Zoey Ellis books. Apparently, only three

 vendors responded to the takedown notices, Apple, Kobo, and Draft2digital. For one book, Crave

 to Capture, the sales on Apple went from



                                                  8
Case 1:19-cv-00476-LO-MSN Document 71 Filed 05/26/20 Page 9 of 20 PageID# 1241



                                                    in July 2018. If the Court assumes that

            was “normal,” and that all lost sales are due to Soto’s alleged wrongdoing, then the total

 of lost sales for that book during those three months totaled                                      —

 not 15,000 books at $3.00 each, for a total of $45,000. The other vendors who took down these

 books, Kobo and Draft2Digital, sold even fewer books per month than Apple. Quill’s contention

 is so far-fetched that one must conclude that the answer is deliberately false.

        Despite alleging that there were “multiple inquiries” from its readers seeking to buy these

 books during the takedown period (Doc. 27, First Amd. Cmplt. ¶ 56), Quill has confirmed that the

 only inquiry about purchasing these books was made in a single message, from a single reader,

 seeking a single copy, of a single book (Exhibit E, Interrog. No. 11 identifying QUILL 004769).

 Quill should immediately retract its false allegation of “multiple inquiries.”

        Finally, Quill offers no evidence of lost “pre-sales,” which in this industry is easily tracked

 data Quill should have in its business records. The absence of “pre-sale” data from April, May,

 and June 2018 is telling: There were no “pre-sales,” and this answer is deliberately false.

        Reputational Harm and Lost Business Opportunities: In its revised discovery responses,

 Quill seeks $250,000 for reputational harm and another $250,000 in lost business opportunities

 due to its having been foreclosed from the “lucrative” audiobook market because a voice artist

 refused to work with Quill (Exhibit E, Interrog. No. 6, 8 & 17(a)(2) & (3)). This is an about-face

 from Quill’s original position on this topic. When opposing Soto’s motion to compel more

 information about the audiobook vendors, Quill argued as follows: “The … voice talent and

 corresponding audio production company were not included as individuals with knowledge of

 the Amended Complaint or Counterclaim because they do not have discoverable information;

 they merely chose not to work with Quill in light of Cain’s smear campaign against Quill and Zoey



                                                  9
Case 1:19-cv-00476-LO-MSN Document 71 Filed 05/26/20 Page 10 of 20 PageID# 1242



 Ellis across several social media platforms, but especially postings made in the weeks prior to the

 termination of these engagements.” (Doc. 48, Quill Br. Opp. at 16-17 (emphasis added)). Thus,

 Quill previously argued that none of the $250,000 in reputational damages and none of the

 $250,000 in lost business opportunities were based on the audiobook vendors’ refusal to deal, and

 so they “had no discoverable information.” Now, in the revised answer, Quill attributes all

 $500,000 in these damages to the voice talent and audiobook vendor’s refusal to deal with Quill.

 That is not a good faith response. It also comes late in the day, all but foreclosing Soto’s ability

 to locate these vendors and test Quill’s new assertions in discovery before the June 12 cut-off.

         Significantly, this revised contention is baseless on its face.        Quill produced no

 documentary support for its claim of $500,000 in damages, such as production contracts, pre-

 publication sales orders, and the like. Moreover, to give the Court an idea of the order-of-

 magnitude of audiobook sales of dark romance Omegaverse fiction, the audiobook vendor

 refunded the entire advance payment made by Quill as it sought to enter the “lucrative” audiobook

 market—$100. In no world—fact or fantasy—does a $100 fee open the door to earning $500,000

 in profit in just a few short months. And again, doing the math, and assuming $3.00 per audiobook

 download, that means Quill would have sold over 166,666 audiobooks in a few months, which far

 exceeds the total number of units of all books it has sold in its four-year existence. This response

 is deficient and deliberately false.

         Business Interruption: Quill seeks $100,000 for interruption of its operations, which Quill

 falsely claims “are detailed in the proposed expert report of Payne Harrison and the documentary

 attachments to that report” (Exhibit E, Interrog. No. 17(a)(4)). There is no such “detail” in the

 Harrison disclosure. Nor does Quill explain how these damages are calculated. Quill’s own

 financial records (Doc. 64-1) show that its annual operational expenses, other than the hefty legal



                                                 10
Case 1:19-cv-00476-LO-MSN Document 71 Filed 05/26/20 Page 11 of 20 PageID# 1243



 fees it shells out for Ms. Coale and Mr. Lincecum, are trivial—which is one of the benefits of

 online publishing. This answer is deficient and deliberately false.

         In short, Quill’s revised damages responses are just as deficient as the original responses

 and contain even more falsehoods and even grosser exaggerations. In Oklahoma, the District

 Judge ordered Quill to supplement its damages discovery, but it did not. In this action, the Court

 ordered Quill to supplement it damages discovery, but it did not. Now, as a sanction for disobeying

 the May 1 order, the Court should preclude Quill from presenting fact and expert evidence of

 damages.

         B.      FACEBOOK COMMUNICATIONS BETWEEN ZOEY ELLIS                  OR   ZURI
                 THOMPSON AND ADDISON CAIN.

         After Soto published her trilogy under the pseudonym Addison Cain, she received

 Facebook messages from Zoey Ellis (e.g., Exhibit F SOTO 001105 [redacted to shield Soto’s

 image]). Although Soto has produced such messages, Quill has not. These were sought in Request

 Nos. 5 and 20. In its revised responses, Quill said that “there are few or no direct communications

 (e.g., e-mails, letters) responsive to this request,” or that there was “only one,” which was produced

 (Exhibit E, Request Nos. 5 & 20). That response is wholly inadequate.

         In this Facebook message sent in February 2018, just after Zoey Ellis debuted the first book

 of her Myth of Omega trilogy, Zoey Ellis made a Facebook “friend” request to Addison Cain,

 stating, inter alia,




 (Exhibit F). The book Born to Be Bound is one of the books in Soto’s trilogy that Zoey Ellis

 allegedly infringed. Despite the obvious relevance of these posts, Quill produced none of them.



                                                  11
Case 1:19-cv-00476-LO-MSN Document 71 Filed 05/26/20 Page 12 of 20 PageID# 1244



        Obviously, Quill is clinging to the fiction that Zoey Ellis is a third-party, and Quill has not

 searched for and not produced any documents from Zoey Ellis’ personal email and social media

 accounts. However, Quill now admits that Zoey Ellis works in-house at Quill and has a near

 identity with it (Exhibit E, Interrog. No. 4). Thus, Zoey Ellis’ documents, emails, social media

 postings and messages, and the like are within Quill’s possession, custody, or control. See Herbst

 v. Able, 63 F.R.D. 135, 138 (S.D.N.Y. 1972) (finding possession, custody, or control and ordering

 corporate defendant to gather and produce documents from its “non-defendant employees”). Quill

 must search for and produce Zoey Ellis’ documents generally, and these in particular.

        First, these messages are relevant. In Soto’s infringement analysis, for example, one of the

 elements that she must show is that Zoey Ellis had “access” to Soto’s works directly or through an

 intermediary. Towler v. Sayles, 76 F.3d 579, 581-82 (4th Cir. 1996). In this message, Zoey Ellis

 admits reading at least one book of Soto’s trilogy, and indicates her admiration of “Addison

 Cain’s” work (“I LOVE your writing.”). Thus, the message establishes “access” and, because

 Zoey Ellis had not written Omegaverse fiction before, it also tends to show it is more probable

 than not that when writing her first Omegaverse novel, Zoey Ellis imitated or copied from an

 author greatly she admired. Thus, these messages are relevant.

        Second, it is of no moment that Soto may have her own version of the same message.

 Under the Rules, the Court may order the responding party to produce relevant documents even

 when the requesting party has its own counterpart copy. Weiner v. Bache Halsey Stuart, Inc., 76

 F.R.D. 624, 625-26 (S.D. Fla. 1977). That ruling applies here.

        Accordingly, Quill should be ordered to search for and produce these messages and should

 be required to search for and produce Zoey Ellis’ personal emails, social media, and other




                                                  12
Case 1:19-cv-00476-LO-MSN Document 71 Filed 05/26/20 Page 13 of 20 PageID# 1245



 documents that may be responsive to any other request. Quill cannot continue to treat Zoey Ellis

 as a third-party.

         C.       ZOEY ELLIS’ COMMUNICATIONS WITH QUILL.

         Quill adamantly and repeatedly insisted that Zoey Ellis was a third-party witness, whose

 identity—and even whose testimony—was irrelevant. As recently as its brief in opposition to the

 Soto’s motion to compel, Quill insisted that Zoey Ellis was unconnected to Quill:




 (Doc. 48, Quill Br. Opp. at      ). Given Quill’s revised answer to Interrogatory No. 4 (Exhibit E),

 the Court should be shocked by the brazen falsity of Quill’s contention that Soto had



              Had the Court accepted Quill’s arguments and continued to shield Zoey Ellis’ identity—

 as Quill demanded—Quill would have succeeded in committing a fraud on the Court.

         However, prior to receiving the revised answer, Soto had no choice but to frame her

 discovery requests as if Zoey Ellis, the author, were unconnected to Quill, the publisher. Thus, in

 Request No. 4 and Interrogatory No. 10, Soto sought Quill’s communications with Zoey Ellis’

 about her own books, Soto’s books, and other relevant topics. With respect to Zoey Ellis’ own

 books, Soto expected to receive the usual back and forth between publisher and author—that is,

 the submission of a draft manuscript, editorial comments, revised drafts, acceptance of the work

 for publication, terms for compensating the author, and the like.




                                                  13
Case 1:19-cv-00476-LO-MSN Document 71 Filed 05/26/20 Page 14 of 20 PageID# 1246



          In response to Interrogatory No. 10, however, Quill states “There are no such

 communications between Quill and Zoey Ellis.” And in response to Request No. 4, Quill states

 that “There are no such documents or communications between Quill and Zoey Ellis.” Now we

 know why—because Zoey Ellis works in-house at Quill.

          Although Quill’s responses to Soto’s requests, as framed, may be “true,” it was Quill’s

 repeated lying about Zoey Ellis’ lack of connection to Quill that caused Soto to frame those

 requests in that manner.        Perversely, Quill’s “true” answers perpetuate Quill’s blatant

 misrepresentations about Zoey Ellis. Given Quill’s deliberate and tactical misdirection, Soto

 requests that the Court order Quill to produce electronic versions of Zoey Ellis’ original manuscript

 for each book of her trilogy, as well as all edited and revised versions, comments from advanced

 readers and editors, and the final version used for publication, with metadata.

          When writing her books, Zoey Ellis admits that she uses “advanced readers” (readers of

 preliminary drafts who provide comments and proposed edits) and an “editor.” In fact, in a blog

 post, she states that prior to publication of the second book in her Myth of Omega trilogy, she had

 to complete “Rounds of editing between me and my amazing editor,” and to submit that book to

 her “advanced readers.”4 Based on Quill’s false narrative that Zoey Ellis was unconnected to it,

 Soto assumed that advanced readers and editing were functions that her publisher, Quill, provided

 or performed.     Thus, Soto asked for, and expected to receive, Zoey Ellis’ pre-publication

 communications with Quill, which ordinarily would have included advanced readers’ and editor’s

 comments, drafts, and edits. Instead, Quill produced nothing.

          In general, prior drafts of documents are discoverable and often reveal details not apparent

 in the final draft. Cf. In re Hoechst Celanese Corp., 584 N.Y.S.2d 805, 806 (N.Y. App. 1992)



 4
     E.g., https://www.zoeyellis.com/2018/02/28/progress-update-crave-to-capture/.
                                                  14
Case 1:19-cv-00476-LO-MSN Document 71 Filed 05/26/20 Page 15 of 20 PageID# 1247



 (affirming order compelling production of all documents relating to “drafting” leading up to the

 final version of insurance form at issue).        Zoey Ellis’ original and edited manuscripts,

 communications with her advanced readers, and communications with her “amazing editor” may

 reveal how closely Zoey Ellis’ manuscripts originally tracked Soto’s works, and how edits may

 have been used to try to disguise any copying.

         Accordingly, Soto requests that the Court order Quill to produce advanced readers’ and

 editor’s comments, drafts, and edits for each of the books in Zoey Ellis’ Myth of Omega trilogy,

 as well as the metadata for each document.

         D.      REDACTED DOCUMENTS.

         In its original document production, Quill produced a lot of redacted pages, including

 emails in which the sender or recipient’s name had been redacted (in almost all instances, that

 appeared to be either Zoey Ellis’ or Zuri Thompson’s name). The Court ordered Quill to produce

 unredacted versions. Quill has produced unredacted versions of many of those documents and

 also provided a chart explaining that other redacted documents it produced were from the

 Oklahoma litigation and many of the redactions had been made by others (e.g., Blushing Books)

 who had produced them (Exhibit G). However, on the chart, Quill also asserted, without further

 explanation, that unredacted versions of numerous documents created by Zoey Ellis or Ms. Coale

 were “missing” or that others had been “permanently altered when created” (Id., highlighted

 entries). That is insufficient.

         A party has an obligation to preserve evidence once litigation is foreseen—particularly the

 plaintiff. Silvestri v. General Motors Corp., 271 F.3d 583, 590 (4th Cir. 2001) (“Spoliation refers

 to the destruction or material alteration of evidence or to the failure to preserve property for

 another’s use as evidence in pending or reasonably foreseeable litigation.”). As explained in



                                                  15
Case 1:19-cv-00476-LO-MSN Document 71 Filed 05/26/20 Page 16 of 20 PageID# 1248



 Silvesti, the Court may inquire into instances of missing or altered evidence and impose sanctions,

 including dismissal, if spoliation has occurred. Id. at 590-94. That being so, Quill cannot now

 rest on its bland assertions that certain originals are “missing” or that others were “permanently

 altered,” when all these documents were created during the period when Quill, advised by Ms.

 Coale, was contemplating suing Soto and Blushing Books.5

        Accordingly, Soto requests that the Court order Quill (and Ms. Coale) to explain why these

 documents are “missing” or why and how they were “permanently altered.”

        E.      ZOEY ELLIS’ COMMUNICATIONS WITH “NORA ASH.”

        One of the issues in this case is whether Quill and others, including “Nora Ash,” “set up

 and used additional fake online accounts to continuously make false reports to Facebook about

 Cain’s advertisements, causing Cain’s Facebook advertisements for her books to be removed

 numerous times from at least March 2018 until October 2018” (Doc. 36, Soto Counterclaim ¶ 37).

 Quill denies this allegation (Doc. 37, Quill Answer to Counterclaim ¶ 37). Soto asked for “All

 communications between Quill and … Nora Ash regarding the Myth of Omega series or the

 Alpha’s Claim series.” (Exhibit E, Interrog. No. 24). To which Quill responded, in pertinent part:

 “[T]here are no such communications between Quill and Nora Ash.” (Id.). Yet, this answer

 appears to be based on Quill’s false distinction that Zoey Ellis is unconnected to Quill, and that

 Quill does not need to search for or produce Zoey Ellis’ emails or social media communications.

        As shown above, Quill must search for and produce responsive documents created or

 maintained by Zoey Ellis. “Nora Ash,” another pseudonymous Omegaverse author, is one of Zoey




 5
    According to Quill’s privilege log, Quill and Zoey Ellis retained Ms. Coale in March 2018,
 started taking legal action against Soto and Blushing Books in June 2018, and discussed litigation
 against Soto and Blushing Books with Mr. Lincecum no later than early July 2018.
                                                 16
Case 1:19-cv-00476-LO-MSN Document 71 Filed 05/26/20 Page 17 of 20 PageID# 1249



 Ellis’ allies and supporters. It is inconceivable that Zoey Ellis and “Nora Ash” have had no

 communications.

        Accordingly, the Court should order Quill to search for and produce documents responsive

 to Request No. 24, including searching Zoey Ellis’ emails and social media communications, or

 explain under oath why they do not exist.

        F.      COMMUNICATIONS THROUGH THE OMEGAVERSE LITIGATION WEBSITE.

        Quill admits it “created and maintains” the omegaverselitigation.com website (Doc. 37,

 Quill Answer to Counterclaim ¶ 51). That website is still up and active. On that website, there is

 a Contact webpage, inviting interested individuals to sign up for updates and otherwise

 communicate with Quill. There was a lot of interest in the site: for example, the webpage

 “Addison Cain to be deposed in Virginia” (which attached the subpoena issued to “Rachelle Soto

 a/k/a Addison Cain”) has received “1,670 views.”6 Because that website is so avidly followed,

 Soto asked Quill to produce, inter alia, copies of “postings” and other communications with third-

 parties regarding that website (Exhibit E, Interrog. No. 22 and Request No. 19). In response, Quill

 said there were none that were “non-privileged.”

        As Quill intended, thousands of interested individuals visited that website and viewed the

 webpages where Quill waged its “extrajudicial” war against Soto. Again, it is inconceivable that

 none of those thousands of visitors contacted Quill or sought to sign up for updates. In these

 circumstances, “records which are normally kept in the business of the party … are presumed to

 exist, absent a sworn denial.” E.g., Norman v. Young, 422 F.2d 470, 473 (10th Cir. 1970).

 Accordingly, Soto requests that the Court order Quill to produce the postings, communications,




 6
    https://www.omegaverselitigation.com/post/addison-cain-to-be-deposed-in-virginia (visited
 May 24, 2020).
                                                 17
Case 1:19-cv-00476-LO-MSN Document 71 Filed 05/26/20 Page 18 of 20 PageID# 1250



 and contacts from third-party visitors to the omegaverselitigation.com website, or explain in a

 detailed and sworn denial why there are none.

                                                 ***

        Quill’s revised responses are still grossly deficient—and the deficiencies are tactical.

 Rather than disclose that it has no proof on pivotal issues, Quill continues to spout smokescreens,

 throw up barriers, and recycle previously discarded contentions. This is games-playing, and the

 Court again must intercede to stop it. The discovery cut-off is June 12, but Quill continues to

 thwart Soto’s efforts to discover the factual bases of Quill’s contentions. For this, Quill should be

 sanctioned.

 III.   THE COURT SHOULD GRANT THE PENDING CONSENT SEALING MOTION.

        At the conclusion of the May 1 hearing, the Court directed the parties to submit a consent

 motion to seal and proposed order consistent with the Court’s rulings (Doc. 56, Minute Entry, May

 1, 2020) (Motion to Seal # 51—“Granted – consent order to be submitted”). The parties filed that

 consent motion and proposed sealing order on May 4 (Doc. 58). However, to date, the consent

 order does not appear to have been entered. Soto respectfully requests that the consent order be

 entered and that the follow up actions specified in the consent order be implemented.




                                                  18
Case 1:19-cv-00476-LO-MSN Document 71 Filed 05/26/20 Page 19 of 20 PageID# 1251



                                          CONCLUSION

        For the reasons argued above and in the underlying motion to compel, Soto requests that

 this motion to enforce be granted. Soto requests that the Court (i) award the $4,000 in fees Soto

 has requested, (ii) set a firm, short deadline for the appearance of new counsel of record,

 (iii) preclude Quill from presenting any fact or expert evidence on damages, and (iv) compel

 immediate compliance with the Court’s May 1 order on penalty of dismissal of Quill’s DMCA

 claim should it fail to comply.

        Moreover, Soto respectfully submits that the Court should consider immediately imposing

 stronger sanctions on Quill to vindicate the Court’s authority, including sanctioning Quill’s further

 deliberate abuse of discovery materials by publishing them extrajudicially, dismissal of Quill’s

 DMCA claim, and holding Quill and its Oklahoma and Texas lawyers in contempt and precluding

 those lawyers from participation in this action as counsel of record.

                                               Respectfully submitted,

 May 26, 2020                                  /s/ Craig C. Reilly
                                               Craig C. Reilly VSB # 20942
                                               111 Oronoco Street
                                               Alexandria, Virginia 22314
                                               T: (703) 549-5354
                                               F: (703) 549-5355
                                               E: craig.reilly@ccreillylaw.com
                                               Counsel for Defendant


                                               Of Counsel for Defendant:
                                               Shawn M. Dellegar, OBA # 20973
                                               Crowe & Dunlevy, P.C.
                                               321 South Boston Avenue, Sutie 500
                                               Tulsa, Oklahoma 74103
                                               T: (918) 592-9800
                                               E: shawn.dellegar@crowedunlevy.com
                                               Counsel for Defendant (Pro Hac Vice)




                                                  19
Case 1:19-cv-00476-LO-MSN Document 71 Filed 05/26/20 Page 20 of 20 PageID# 1252




                                              Tynia A. Watson, OBA # 30765
                                              Crowe & Dunlevy, P.C.
                                              324 N. Robinson Ave., Suite 100
                                              Oklahoma City, Oklahoma 73102
                                              T: (405) 235-7500
                                              E: tynia.watson@crowedunlevy.com
                                              Counsel for Defendant (Pro Hac Vice)




                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 26, 2020, I electronically filed the foregoing with the Clerk
 of Court using the CM/ECF system, which will automatically provide notice to all counsel of
 record, and emailed copies to Plaintiff’s outside counsel, Ms. Coale and Mr. Lincecum, even
 though they have not appeared.
                                                      /s/ Craig C. Reilly
                                                      Craig C. Reilly (VSB # 20942)
                                                      111 Oronoco Street
                                                      Alexandria, Virginia 22314
                                                      T: (703) 549-5354
                                                      F: (703) 549-5355
                                                      E: craig.reilly@ccreillylaw.com
                                                      Counsel for Defendant




                                                 20
